*149OPINION

Per Curiam:

On December 2, 1970, the appellant corporation issued to Wilma Grigor a promissory note in the amount of $4,032.50, payable at $200.00 per month with 5 percent interest. The note represented unpaid compensation to Grigor for her past services as a secretary to the corporation. Payments were made on the note totaling $1,345.40, but then no further payments were forthcoming.
After Grigor sued for the balance owed on the note, the corporation responded that she had wrongfully disbursed corporation funds while she was serving as secretary and that the note therefore had been given without consideration.
The trial court ruled that the corporation failed to prove culpable misconduct on the part of Grigor. The evidence supports the ruling. Fletcher v. Fletcher, 89 Nev. 540, 516 P.2d 103 (1973). She followed company policy and the instructions given her by her superiors throughout. She is entitled to be paid for her services.
However, the trial court erred in computing interest at 7 percent when the note provided interest at 5 percent. Where the parties agreed to a rate of interest, a judgment rendered on such contract shall conform thereto. NRS 99.050(1); Jones v. Edwards, 49 Nev. 299, 245 P. 292 (1926).
Affirmed on the merits; remanded for recomputation of interest at the rate of 5 percent as provided in the note.